GUNN, Judge.
Appellant trustees of the pension and welfare funds for the Greater St. Louis Construction Laborers brought suit in St. Louis County circuit court to collect from defendant-respondent employer welfare and pension contributions allegedly due under the construction union’s bargaining agreement.
In a court-tried case judgment was that defendant was responsible under the agreement for contribution for union employees, and payment was ordered for such contributions in the amounts stipulated. No appeal is taken from this portion of the judgment.
The trial court also found that no contributions were required under the agreement for two sons of defendant’s president who worked only part-time and were not union members.1 Regarding this, the trial court found:
It is the opinion of the Court that there is nothing in said agreement [the collective bargaining agreement] that requires contributions to the trust funds involved herein on behalf of employees who are not members of the appropriate locals of the Union. Such individuals are not members of the bargaining unit for the purposes of the contributions under said agreement.
It is this portion of the judgment from which the appellant trustees appeal. We affirm.
Deficiencies in the points relied on cause us to consider this appeal under the provisions of the plain error rule. Rule 84.04(d) and Rule 84.13(c).
After a thorough review of the record, including the bargaining agreement and testimony of the trustee of the pension fund, we find .that the judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears, and an extended opinion would have no precedential value. Rule 84.16(b).
Judgment affirmed.
DOWD, P. J., and CRANDALL, J., concur.

. Contributions were made for one son while a member of the union. The other son, who was also a high school student, had never been a union member.